Appeal from an order of the County Court of Chenango County, entered June 22, 1970, which dismissed an appeal from a denial of a motion to open a default judgment taken by the respondent against appellant in the Justice Court of the Village of Sherburne, New York, on April 8, 1968. Under the circumstances of this case, the dismissal of the appeal by the County Court was proper since there was no record or statement of alleged errors before the court upon which the merits of the appeal could be considered. While appellant was not responsible for the failure of the Justice Court to file a return within 10 days after the filing of the appeal (UJCA, § 1704, subd. [b]), appellant failed to submit a statement to County Court in lieu of the record (UJCA, § 1703; CPLR 5527), nor did he file a brief or appear for oral argument. Order affirmed, without costs. Reynolds, J. P., 'Greenblott, Cooke, Sweeney and Simons, JJ., concur.